Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Restriction Not Required
In this application, the following embodiments are found:
Embodiment 1:	1.1-1.7
Embodiment 2:	2.1-2.7
Embodiment 3:	3.1-3.7
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.   Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  
A design claim covers the entire design as a whole.  Unlike an effort to establish a prima facie case of obviousness under 35 USC § 103, the elements of the design are not considered individually under 35 USC § 121.  Designs are indistinct inventions if: (1) the multiple designs have overall appearances with basically the same design characteristics; and (2) the differences between the multiple designs are insufficient to patentably distinguish one design from the other.  Differences may be considered patentably insufficient when they are de minimis or obvious to a designer of ordinary skill in the art.
In this application, the alternate embodiments are directed to the same bag hanger article. Differences in the disclosure pertain to the position or state of usage of the bag holder and does not actually involve a change in configuration. Therefore, the alternate embodiments discloses the same design and restriction would be inappropriate.
A claim made up of various patentably indistinct designs may be rejected by applying prior art to any one of the embodiments.  No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept.  Failure of applicant to traverse this determination in reply to this action will be considered an admission of lack of patentable distinction between the above-identified embodiments.
Amendments to the Specification
The specification is objectionable for errors that pertain to formal matters. In order to obviate these objectionable matters, the following amendments  have been made to the specification.
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.  Additionally, they do not explicitly describe the embodiments and their relationship to one another.
For better form, the descriptions of the reproductions have been amended to read as follows:
-- 1.1 is a perspective view of a bag hanger embodying my new design in accordance to a first embodiment;
1.2 is a front elevation view thereof;
1.3 is a rear elevation view thereof;
1.4 is a right side elevation view thereof;
1.5 is a left side elevation view thereof;
1.6 is a top plan view thereof; and
1.7 is a bottom plan view thereof.
2.1 is a perspective view of a bag hanger embodying my new design in accordance to a second embodiment of a partially opened state;
2.2 is a front elevation view thereof;
2.3 is a rear elevation view thereof;
2.4 is a right side elevation view thereof;
2.5 is a left side elevation view thereof;
2.6 is a top plan view thereof; and
2.7 is a bottom plan view thereof.
3.1 is a perspective view of a bag hanger embodying my new design in accordance to a third embodiment of a fully opened state;
3.2 is a front elevation view thereof;
3.3 is a rear elevation view thereof;
3.4 is a right side elevation view thereof;
3.5 is a left side elevation view thereof;
3.6 is a top plan view thereof; and
3.7 is a bottom plan view thereof. --
The claim includes a grammatical error in that the “bag hanger” is not identified as a non-particular article. Additionally the article is improperly written in the plural form. Accordingly, the claim has been amended to read as follows:
-- I Claim:
The ornamental design for a bag hanger as shown and described. --
Conclusion
An Examiner’s amendment to the record has been stated.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday-Friday between 9AM-5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.

/DARLINGTON LY/
Primary Examiner, Art Unit 2914